O’Malley, J.
(dissenting).- I dissent and vote to affirm. In the cases cited fin the majority opinion no examination had been taken by either incumbent. Here, the applicant had taken the examination and passed and, at, the time of the discovery of the alleged misrepresentation leading to her admission to the examination, had become a permanent appointee. While not denying a right to challenge her title to the position, I do not think that ■under the circumstances the civil service commission, as an administrative body, could summarily revoke her certification and appointment. The rules of the commission itself do not give it any jurisdiction over permanent appointees, nor is any statute called to our attention extending their power to that extent. Whatever, remedy exists against the petitioner, it should be exerted in a special proceeding or appropriate action by someone with interest sufficient to maintain the action.
I, accordingly, dissent and vote for affirmance of the order.
Order reversed, with twenty dollars costs and disbursements, and the petition dismissed.